NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            DEC 13 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

OSCAR EDWIN MONTERROSO-SOTO,                     No. 09-70785
AKA Oscar Edwin Monterroso,
                                                 Agency No. A038-089-887
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 2, 2013**
                                Pasadena, California

Before: SCHROEDER, CLIFTON, and WATFORD, Circuit Judges.

       Oscar Monterroso-Soto petitions for review of an order of removal affirmed

by the Board of Immigration Appeals. We deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The record did not compel the conclusion that Monterroso faced a clear

probability of persecution, which is required to qualify for withholding of removal.

First, the Immigration Judge could properly find, as the BIA agreed, that the

testimony by Monterroso and his mother regarding the harm he would face if

returned to Guatemala was anecdotal and based on conjecture. Monterroso’s

testimony was based on his experiences in the United States, rather than his

knowledge about Guatemala. His mother’s testimony was based on what she

observed in Guatemala more than thirty years ago and during a more recent short

visit to the country.

      Second, the letter from the Guatemalan Consulate and the State Department

2007 Country Report did not compel a finding that Monterroso would experience

harm rising to the level of persecution. Persecution generally “does not include

mere discrimination, as offensive as it may be.” Fisher v. INS, 79 F.3d 955, 962

(9th Cir. 1996) (en banc). In addition, “[a]s the BIA and the courts have

recognized, an inadequate healthcare system is not persecution . . . .” Mendoza-

Alvarez v. Holder, 714 F.3d 1161, 1165 (9th Cir. 2013) (per curiam) (footnote

omitted). The letter from the Guatemalan Consulate stated that Monterroso would

face economic hardship and lack access to medical treatment. The Country Report

noted that people with physical and mental disabilities lacked access to


                                         2
employment, education, and healthcare and that the government did not provide

them with adequate resources. Those hardships, though unfortunate, would not

amount to persecution. The evidence did not compel a conclusion that Monterroso

faced a clear probability of persecution.

      We need not reach the other arguments made by Monterroso regarding his

membership in a proposed social group, including his due process argument,

because even if the group satisfied the legal standards, the evidence did not compel

the conclusion that he would face a clear probability of persecution as a result of

his membership in that group.

      Monterroso did not present us with arguments to challenge the

determinations that he was ineligible for asylum and that he did not qualify for

relief under the Convention Against Torture.

      PETITION DENIED.




                                            3